UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7979



WAYNE A. SOUSER,

                                              Plaintiff - Appellant,

          versus


SERGEANT J. ROBINSON, Building 9; LIEUTENANT
G. JACOBS, Building 9; L. JOHNSON, Nurse,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-05-481-2)


Submitted:   March 30, 2007                 Decided:   April 27, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne A. Souser, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wayne   A.   Souser   appeals   the   district   court’s   order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

We have reviewed the record, considered the Supreme Court’s recent

decision in Jones v. Bock, 127 S. Ct. 910 (2007), and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Souser v. Robinson, No. CA-05-481-2 (E.D. Va.

Dec. 7, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -